— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered May 3, 1983, convicting him of burglary in the second degree, grand larceny in the third degree, criminal possession of stolen property in the second degree, criminal mischief in the fourth degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence at trial was more than adequate to support the instant conviction, and to sustain the jury’s finding that the value of the items stolen exceeded $250 (see, People v Hernandez, 91 AD2d 227, revd on other grounds 59 NY2d 881).
The defendant’s remaining contentions have been considered and found to be without merit. Thompson, J. P., Bracken, Weinstein and Kunzeman, JJ., concur.